PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Knight, Martha
Application No. 17/106,135
Filed: 29 Nov 2020
For: Virus Purification
:
:
:
:	DECISION ON PETITION
:
:
:

This decision is in response to the petition under 37 CFR 1.78(c), filed March 29, 2021, to accept an unintentionally delayed claim under 35 USC 119(e) for the benefit of priority to the prior-filed provisional application.

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR § 1.78(c) is only applicable after the expiration of the period specified in 37 CFR 1.78(a)(4). As the period specified in 37 CFR 1.78(a)(4) has not expired, the instant petition is subject to dismissal. The instant application was filed November 29, 2020. The claim for benefit provided with the instant petition was filed March 29, 2021 which is within the time period set forth at 37 CFR 1.78(a)(4). 

As the updated claim for priority was timely submitted, enclosed please find an updated Filing Receipt.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions

Enclosure:	Updated Filing Receipt